                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION

 Donald J. Trump, Candidate for President                        )
 of the United States of America,                                )
                                                                 )
                                                                 )
                Plaintiff,                                       )
                                                                 )
 vs.                                                             ) Case No. 2:-20-cv-01785-BHL
                                                                 )
                                                                 )
 The Wisconsin Elections Commission, and its                     )
 members, Ann S. Jacobs, Mark L. Thomsen,                        )
 Marge Bostelman, Dean Knudson, Robert F.                        )
 Spindell, Jr., in their official capacities, Scott              )
 McDonell in his official capacity as the Dane                   )
 County Clerk, George L. Christenson in his                      )
 official capacity as the Milwaukee County Clerk,                )
 Julietta Henry in her official capacity as the                  )
 Milwaukee Election Director, Claire Woodall-                    )
 Vogg in her official capacity as the Executive                  )
 Director of the Milwaukee Election Commission,                  )
 Mayor Tom Barrett, Jim Owczarski, Mayor Satya                   )
 Rhodes-Conway, Maribeth Witzel-Behl, Mayor                      )
 Cory Mason, Tara Coolidge, Mayor John                           )
 Antaramian, Matt Krauter, Mayor Eric Genrich,                   )
 Kris Teske, in their official Capacities; Douglas J.            )
 La Follette, Wisconsin Secretary of State, in his               )
 official capacity, and Tony Evers, Governor of                  )
 Wisconsin, in his Official capacity.                            )
                                                                 )
                                                                 )
                Defendants.


        PLAINTIFF’S TENDER OF WAIVERS OF SERVICE ON DEFENDANTS


       Plaintiff Donald J. Trump, by counsel, hereby tenders the Waivers of Service Proofs of

on Defendants George L. Christenson and Julietta Henry of the Summonses issued to each

respective Defendant, along with the Complaint for Expedited Declaratory and Injunctive Relief

Pursuant to Article II of the United States Constitution, and Plaintiff’s Motion for Expedited
                                                 1

         Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 2 Document 125
Declaratory and Injunctive Relief and For a Hearing on the Motion for Declaratory and

Injunctive Relief, copies of which are attached hereto.

       .



                                              Respectfully Submitted,

                                              KROGER, GARDIS & REGAS, LLP


                                              /s/ William Bock, III
                                              William Bock III, Indiana Attorney No. 14777-49
                                              James A. Knauer, Indiana Attorney No. 5436-49
                                              Kevin D. Koons, Indiana Attorney No. 27915-49

                                              ATTORNEYS FOR PLAINTIFF DONALD J. TRUMP

KROGER, GARDIS & REGAS, LLP
111 Monument Circle, Suite 900
Indianapolis, IN 46204
Phone: (317) 692-9000



                                CERTIFICATE OF SERVICE

       A copy of the foregoing document was served upon all parties’ counsel of record via this
Court’s CM/ECF service on this 10th day of December, 2020.


                                              /s/ William Bock, III




                                                 2

           Case 2:20-cv-01785-BHL Filed 12/10/20 Page 2 of 2 Document 125
Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 1 Document 125-1
Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 1 Document 125-2
